 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     FRANK BACA,                                          Case No. 1:15-cv-01916-DAD-JDP

10                      Plaintiff,                          ORDER DIRECTING CLERK TO
                                                            TERMINATE DEFENDANT BZOSKIE
11              v.                                          FROM THE DOCKET

12     MARTIN BITER, et al.,                                ECF No. 123

13                      Defendants.

14

15            On July 3, 2019, the parties stipulated to the dismissal of defendant T. Bzoskie with

16 prejudice from this action under Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

17 ECF No. 125. Accordingly, he is no longer a party in this case, and we direct the clerk to

18 terminate defendant T. Bzoskie from the docket.

19
     IT IS SO ORDERED.
20

21
     Dated:      July 16, 2019
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25
      No. 203
26
27

28


                                                       1
